Title: To John Adams from Richard Rush, 27 March 1815
From: Rush, Richard
To: Adams, John


				
					Dear Sir.
					Washington March 27. 1815.
				
				Your very obliging and gratifying favor of the 17th of this month, with all its accompaniments, was safely received, and I have to return my particular acknowledgments for your goodness in sending them. The letter from Ghent was like all other letters from the same pen, and I have no higher commendation to bestow upon it. It would have increased, beyond measure, the value of your favor to me if it had also been accompanied by some reflections of your own tending to the same construction of the treaty of Ghent, in its operation upon the one of :83, contended by Mr J. Q. Adams to be the sound construction. If you should have thrown any together, may I still flatter myself with the hope of seeing them?The memoir upon the fisheries I read twice over with unusual interest and care. It is evidently the production of a well informed and candid mind, and holds up views of the subject not understood by the country at large, or, indeed, by scarcely any south of New England. The value of such a paper, added to that of Mr J. Q. Adams’s letter, must be my apology, which I pray you will have the goodness to accept, for not returning them at the present moment. The President left Washington on the day I was favored with your communication; and Mr Monroe in whose hands the letter and memoir have been since, and who is struck with their importance, has this day requested permission of me to transmit them to the President. I have ventured to grant it, knowing that the utmost care will attend them; and requesting also, on my part, that they may be returned to me when the President has done with them. I shall set out on a visit to Philadelphia this week, and if they are returned by the President while I am still away, which is most probable as I shall be gone a fortnight, Mr Monroe has promised to be good enough to enclose them to me there, whence I shall have pleasure in forwarding them to Quincey.With my most respectful compliments to Mrs Adams, in which Mrs Rush asks to be included, I beg you, sir, to receive for yourself the usual assurances of my great attachment and respect.
				
					Richard Rush
				
				
			